Case 1:15-cv-00056-RGA Document 174 Filed 11/16/20 Page 1 of 2 PageID #: 4448




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

      Plaintiff,
                                                           C.A. No. 15-cv-00056-RGA
v.

ELB ELECTRONICS, INC.,

      Defendant.



                               STIPULATION OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated and agreed

that the ELB Electronics, Inc. case from the above-captioned action is dismissed with prejudice.

For the avoidance of doubt, the Feit Electric Company, Inc. case (C.A. No. 15-cv-00058-RGA),

which was consolidated with the ELB case, is not dismissed. It is further stipulated and agreed

that each party will bear its own costs, expenses, and attorneys’ fees.


Dated: November 16, 2020

STAMOULIS & WEINBLATT LLC                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/Stamatios Stamoulis                        /s/Karen Jacobs_______________
Stamatios Stamoulis #4606                     Karen Jacobs (#2881)
stamoulis@swdelaw.com                         kjacobs@mnat.com
Richard C. Weinblatt #5080                    Michael J. Flynn (#5333)
weinblatt@swdelaw.com                         mflynn@mnat.com
800 N. West Street, Third Floor               1201 North Market Street
Wilmington, DE 19801                          P.O. Box 1347
Telephone: (302) 999-1540                     Wilmington, DE 19899-1347
                                              (302) 658-9200
Attorneys for Plaintiff
Blackbird Tech LLC d/b/a                      OF COUNSEL:
Blackbird Technologies                        John M. Hintz



                                                 1
Case 1:15-cv-00056-RGA Document 174 Filed 11/16/20 Page 2 of 2 PageID #: 4449




                                      MAYNARD, COOPER & GALE, P.C.
                                      551 Fifth Avenue, Suite 2000
                                      New York, NY 10176
                                      (646) 609-9284

                                      Attorneys for Defendant
                                      ELB Electronics, Inc.




SO ORDERED this ___ day of ________________, 2020.



                                             ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                        2
